DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered. 
Status of the Application
Claim 1 is pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter of instant claim 1, filed on 04/18/2022 is not properly described in the application as filed, 08/04/2017. In particular, there was no indication in original application as filed for “pure nanocellulose” and “pure nanocellulose fibers without causing agglomeration between the pure nanocellulose fibers or causing the pure nanocellulose fibers to lose structure such that the pure nanocellulose fibers can be rehydrated into a slurry and maintain rheological properties substantially identical to the pre-dehydration rheological properties” and therefore raise doubt as to possession of the claimed invention at the time of filing. Applicant is required to cancel the new matter in the reply to this Office Action.
Therefore, this limitation is not considered for this rejection.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites phrase “such that the pure nanocellulose fibers can be rehydrated into a slurry and maintain rheological properties substantially identical to the pre-dehydration rheological properties”. This is because substantially is a relative term, which renders the claim indefinite. This is because said phrase is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Appropriate correction required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hentze (US 2012/0132381 A1).
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hentze (US 2012/0132381 A1).
Hentze teaches a process for continuously dehydrating nanocellulose fibers (must have a pre-dehydration or hydration etc. rheological properties as every material inherently has their properties, which makes what the material is) without creating agglomeration or loss of structure between the nanocellulose fibers comprising the step of providing a suspension or slurry containing nanocellulose fibers on to a continuous belt passing under a controlled temperature (thermal, electric etc.), pressure (as it is evaporating solvent) and speed to dehydrate nanocellulose fibers. Since the process of the cited prior art teaches dehydrating nanocellulose fibers, the pressure temperature and speed of the cited prior art is also sufficient and reads on the instant claim conditions (abstract; Fig 1; paragraphs 0008-0023, 0026-0039, 0052-0059, 0064-0074 and Claims).
Since the cited prior art teaches same starting nanocellulose and same process as in the instant claims, the rheological properties of dehydrated and rehydrated slurry of nanocellulose are expected to be same as in the instant claims.   
Since the cited prior art reads on all the limitations of the instant claims 1, claim 1 is anticipated. 
Response to Arguments
Applicant’s remarks, filed on 04/18/2022, have been fully considered but not found persuasive.
Applicant argues over new limitations “pure nanocellulose” and “pure nanocellulose fibers without causing agglomeration between the pure nanocellulose fibers or causing the pure nanocellulose fibers to lose structure such that the pure nanocellulose fibers can be rehydrated into a slurry and maintain rheological properties substantially identical to the pre-dehydration rheological properties”.
This is not found persuasive and applicant’s argument is moot in view of new rejections as set forth above.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623